Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained, below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 12, 14, 18, 22, 30, 54, 55, 150, 151 are rejected under 35 U.S.C. 103 as being unpatentable over Ducry et al., Bioconjugate Chem. 2010, 21, 5-13 (Ducry) in view of Schumacher et al. 2011, Modification of Antibody Disulfide Bonds with Maleimides; Molecular Life Sciences Conference; 09/28/11 (Schumacher).
The rejected claims cover ADC’s conjugated with an antibody from an open cysteine-cysteine disulfide bond:

    PNG
    media_image1.png
    262
    487
    media_image1.png
    Greyscale



Claim 22 covers ADC species such as:

    PNG
    media_image2.png
    489
    594
    media_image2.png
    Greyscale

In relation to these species, Duery teaches the following ADC at page 10:

    PNG
    media_image3.png
    98
    488
    media_image3.png
    Greyscale

Based on the above structure, Ducry fails to explicitly teach bonds from the 3- and 4-positions of the pyrrole-2,5-dione or pyrrolidine-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody.  
However, it is for that proposition that the examiner joins the secondary references.  Namely, Schumacher teaches that a 3,4 substituted maleimide is used to functionalize disulfide bonds with high selectivity and retains the correct cysteine network of the target antibody (abstract, second paragraph). Schumacher also teaches that antibodies that are chemically modified in this manner broaden antibody scope and versatility, but preserves binding activity (abstract, first paragraph). Schumacher teaches methods suitable to access the disulfide bond of an antibody with full binding activity of the modified molecule remains intact (abstract, second paragraph). Schumacher also teaches conjugation from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody.
In this way, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the invention was made, to produce an antibody-drug conjugate wherein an antibody is linked via a pyrrole-2,5-dione (i.e. a maleimide linker) and wherein the maleimide group is ready for conjugation to an antibody by using a 3,4 substituted maleimide linked to opened cysteine-cysteine disulfide bonds in the antibody as taught by Schumacher in order to preserve the binding activity of the antibody while broadening the scope and versatility of the antibody-drug conjugate. The person of ordinary skill in the art would have been motivated to make the modification because the 3, 4 substituted maleimide was used to functionalize the disulfide bonds with high selectivity. The person of ordinary skill in the art would have had a reasonable expectation of success, because the secondary references demonstrate that the 3,4 substituted maleimide was highly site specific and resulted in preserving the binding activity of the target antibody.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that use of a known technique to improve similar methods in the same way is obvious because the technique for improving a particular class of methods would be part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. In the instant case, the use of a known technique (i.e. conjugation from the 3- and 4-positions of the pyrrole-2,5-dione to the two sulfur atoms of an opened cysteine-cysteine disulfide bond in the antibody) to improve a similar method (i.e. production of an antibody-drug conjugate wherein the antibody and drug is linked via a pyrrole-2,5-dione linker ready for conjugation via sulfhydryl groups on the antibody), would be a part of the ordinary capabilities of a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

The claims have been amended to require specific structures for Linker “L”.  However, Ducry teaches that these CH2-C(O)-VAL-CIT-PAB groups are ubiquitous:

    PNG
    media_image4.png
    157
    255
    media_image4.png
    Greyscale

In this manner, those of ordinary skill would have a reasonable expectation that these linkers can be used in ADC’s.  Therefore, the rejection is maintained.

Double Patenting
The rejection over Application No. 14/834078 is moot since that application has been abandoned.
The rejection over Application No. 15/642225 is withdrawn in favor of the following new ground of rejection, adding Ducry.  The rejection was necessitated by Applicant’s amendments.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 12, 14, 18, 22, 30, 31, 54, 55, 150, 151 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 53-73 of Application No. 15/642225 in view of Ducry.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims of 15/642225 cover ADC’s of the following formula:

    PNG
    media_image5.png
    707
    662
    media_image5.png
    Greyscale






Based on the above, the conflicting claims cover the elements of the claimed ADC’s with sufficient guidance and particularity.  Ducry demonstrates that the recited linkers were within the purview of those of ordinary skill in the art.  In this manner, the structure of the instant ADC’s would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642